Order, entered June 28, 1966, insofar as appealed from, unanimously affirmed, with $50 costs and disbursements to abide the event. The defenses are entitled to stand pending the coming in of proof on the issues. It may not now be determined that plaintiff has no claim for the loss of property, e.g., of oil stored under warehouse receipts, but thereafter removed illegally, which might come under some provision of the policy or one or more of its riders and which also might be entitled to the protection of section 172 of the Insurance Law covering property insurance. Concur — Breitel, J. P., McNally, Stevens and Capozzoli, JJ.